Citation Nr: 1511387	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of left knee injury.

2.  Entitlement to a rating in excess of 10 percent for residuals of left ankle injury.

3.  Entitlement to a rating in excess of 10 percent for residuals of left foot injury.

4.  Entitlement to a rating in excess of 10 percent for chondromalacia of the glenohumeral joint of the left shoulder, status post repair.

5.  Entitlement to an effective date prior to January 18, 2007, for the award of service connection for chondromalacia of the glenohumeral joint of the left shoulder, status post repair.

6.  Entitlement to a compensable rating (prior to October 2, 2009) and a rating in excess of 10 percent (from October 2, 2009) for traumatic spondylolisthesis of 
L5-S1.

7.  Entitlement to a compensable rating for hernia condition.

8.  Entitlement to service connection for left ear hearing loss.

9.  Entitlement to service connection for right ear hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation, asbestos, and/or chemicals.

12.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication taken for service-connected disabilities and/or as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to October 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008, January 2009, April 2009, March 2010, April 2011, and February 2013 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2010 rating decision, the RO increased the rating for the Veteran's service-connected traumatic spondylolisthesis of L5-S1 to 10 percent, effective October 2, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A claim seeking service connection for left ear hearing loss and right ear hearing loss was previously denied by a final April 2004 rating decision.  However, subsequent to that determination, additional relevant service records were secured (in July 2006).  Therefore, in accordance with 38 C.F.R. § 3.156(c)(1), the current claims for service connection for left ear hearing loss and right ear hearing loss will be reviewed de novo.

The Veteran had also initiated an appeal of the denial of service connection for a right knee disability.  A July 2006 rating decision granted service connection for mild meniscal degeneration of the right knee.  Consequently, that matter is not before the Board.

The issue of entitlement to vocational rehabilitation has been raised by the record (in a March 2011 application, received by the Board in February 2015), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for residuals of left knee injury, residuals of left ankle injury, residuals of left foot injury, chondromalacia of the glenohumeral joint of the left shoulder (status post repair), traumatic spondylolisthesis of L5-S1, and hernia condition, as well as the issues of entitlement to service connection for right ear hearing loss, tinnitus, prostate cancer, and erectile dysfunction, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  There is no evidence of record to show that a claim for service connection for a left shoulder disability was filed within one year of the Veteran's October 1995 date of discharge from active service.

2.  On March 10, 1999, the Veteran filed an original claim for service connection for a left shoulder disability, and a June 1999 rating decision denied the claim.  The Veteran did not appeal this decision, and it became final.

3.  In July 2006, the Veteran's complete service treatment records (STRs) were newly associated with the record; such STRs were not previously of record and included addition information regarding left shoulder treatment, but were in existence when the RO initially denied the Veteran's claim for a left shoulder disability in the June 1999 rating decision.

4.  On January 18, 2007, the Veteran filed a petition to reopen the claim for service connection for a left shoulder disability, and in a December 2008 rating decision, the RO granted service connection for chondromalacia of the glenohumeral joint of the left shoulder, status post repair, and assigned a 10 percent rating, effective January 18, 2007 (the date of the reopened claim).

5.  It is reasonably shown that the Veteran's current left ear hearing loss began in service and has persisted since service.


CONCLUSIONS OF LAW

1.  An effective date of March 10, 1999, but no earlier, is warranted for the award of service connection for chondromalacia of the glenohumeral joint of the left shoulder, status post repair.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).

2.  Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for an earlier effective date for the award of service connection for chondromalacia of the glenohumeral joint of the left shoulder (status post repair) and for service connection for left ear hearing loss.

Regarding the claim for service connection for left ear hearing loss, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Regarding the claim for an earlier effective date for the award of service connection for chondromalacia of the glenohumeral joint of the left shoulder (status post repair), as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  A July 2009 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating and earlier effective date, and most recently an April 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the effective date for the award of service connection for chondromalacia of the glenohumeral joint of the left shoulder (status post repair), and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Earlier Effective Date for Service Connection for Chondromalacia of Glenohumeral Joint of Left Shoulder ( Status Post Repair)

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

At any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) [general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence].  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

There is no evidence of record to show that a claim for service connection for a left shoulder disability was filed within one year of the Veteran's October 1995 date of discharge from active service.

On March 10, 1999, the Veteran filed an original claim for service connection for a left shoulder disability, and a June 1999 rating decision denied the claim.  The Veteran did not appeal this decision, and it became final.

In July 2006, the Veteran's complete STRs were newly associated with the record; such STRs were not previously of record, but were in existence when the RO initially denied the Veteran's claim for a left shoulder disability in the June 1999 rating decision.  These additional STRs include a March 1991 record noting left shoulder complaints with discomfort on extension and flexion and left trapezius muscle spasm.

On January 18, 2007, the Veteran filed a petition to reopen the claim for service connection for a left shoulder disability, and in a December 2008 rating decision, the RO granted service connection for chondromalacia of the glenohumeral joint of the left shoulder, status post repair, and assigned a 10 percent rating, effective January 18, 2007 (the date of the reopened claim).

In accordance with 38 C.F.R. § 3.156(c)(3), because VA received (in July 2006) relevant official service department records that existed and had not been associated with the record when VA first decided the claim (in June 1999), and because the award of service connection for chondromalacia of the glenohumeral joint of the left shoulder, status post repair, was based on those newly received STRs, the effective date shall be either the date entitlement arose or the date VA received the previously decided claim, whichever is later.  In this case, because the Veteran's STRs show that he had a left shoulder disability during service, the latter of the two dates will be the date VA received the previously decided claim, which was March 10, 1999.

Accordingly, the Board finds that an earlier effective date of March 10, 1999, but no earlier, is warranted for the award of service connection for chondromalacia of the glenohumeral joint of the left shoulder, status post repair.

Service Connection for Left Ear Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as SNHL, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran's STRs document that he was shown to have left ear hearing loss (in accordance with 38 C.F.R. § 3.385) on in-service audiograms dated in February 1992, March 1993, May 1994, and June 1995.  Following his discharge from active service in October 1995, his Reserve STRs and VA treatment records document that he was shown to have left ear hearing loss (in accordance with 38 C.F.R. § 3.385) on audiograms dated in January 2000 (on Reserves examination), December 2003 (on VA audiology consultation), March 2004 (on VA audiology examination), and March 2005 (on Reserves examination).

The Veteran has asserted throughout the period of the current claim that he continues to suffer from left ear hearing loss.  He is competent to describe his symptoms of left ear hearing loss without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the March 2004 VA examiner opined that it was less likely than not that the Veteran's current hearing loss was related to military service, this opinion was based on a review of STRs which were negative for hearing loss.  (The Board notes that the Veteran's complete STRs, to include the audiograms referenced above, were not associated with the record until July 2006.)  Therefore, the Board finds that the March 2004 VA examiner's opinion is inadequate and thus entitled to no probative weight.

Given the medical and lay evidence outlined above showing continuity of symptomatology, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's left ear hearing loss disability began in service and has persisted since service.  Accordingly, the Board finds that service connection for left ear hearing loss is warranted.



ORDER

An effective date of March 10, 1999, for the award of service connection for chondromalacia of the glenohumeral joint of the left shoulder, status post repair, is granted, subject to the regulations governing the payment of monetary awards.

Service connection for left ear hearing loss is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Increased Ratings for Residuals of Left Knee Injury, Residuals of Left Ankle Injury, Residuals of Left Foot Injury, Chondromalacia of Glenohumeral Joint of Left Shoulder (Status Post Repair), Traumatic Spondylolisthesis of L5-S1, and Hernia Condition

The Veteran has not been afforded a VA examination to assess his service-connected residuals of left ankle injury, residuals of left foot injury, chondromalacia of the glenohumeral joint of the left shoulder (status post repair), traumatic spondylolisthesis of L5-S1, and hernia condition since March 2011 (approximately four years ago) or his service-connected residuals of left knee injury since April 2011 (nearly four years ago).  Given the allegations of increased severity (suggested by his representative in a December 2014 informal hearing presentation), a contemporaneous examination to assess each of these disabilities is necessary.  In addition, ongoing reports of VA treatment must be secured.


Service Connection for Right Ear Hearing Loss and Tinnitus

The Veteran's STRs document that he was exposed to loud noise during active service and that he was enrolled in a hearing conservation program and wore earplugs during active service.  However, no in-service audiograms document right ear hearing loss (in accordance with 38 C.F.R. § 3.385) or any complaints, findings, diagnosis, or treatment of tinnitus.  His STRs do document that he was hit in the face (specifically, the right eye) while playing softball during active service in May 1993 and lost consciousness for one and a half minutes.

Following his discharge from active service in October 1995, his Reserve STRs and VA treatment records document that he was shown to have right ear hearing loss (in accordance with 38 C.F.R. § 3.385) on audiograms dated in January 2000 (on Reserves examination), December 2003 (on VA audiology consultation), March 2004 (on VA audiology examination), and March 2005 (on Reserves examination).  He denied having tinnitus at the March 2004 VA examination, and first reported symptoms of tinnitus in his May 2008 service connection claim for such.  The Veteran has asserted throughout the period of the current claims that he continues to suffer from right ear hearing loss and tinnitus.

While the March 2004 VA examiner opined that it was less likely than not that the Veteran's current hearing loss was related to military service, this opinion was based on a review of STRs which were negative for hearing loss.  (The Board notes that the Veteran's complete STRs, to include the audiograms referenced above, were not associated with the record until July 2006.)  Therefore, the Board finds that the March 2004 VA examiner's opinion is inadequate.

On remand, after securing the Veteran's Reserve personnel records (as well as verification of his specific dates of active duty for training and inactive duty training), an updated audiology examination with adequate medical opinion must be obtained to address any relationship between his current right ear hearing loss and tinnitus and his military service (taking into account his documented noise exposure and May 1993 head injury during active service as well as the relevant audiograms following his discharge from active service).

Service Connection for Prostate Cancer

The Veteran's STRs document that he was diagnosed with prostatitis during active service in August 1987.  His STRs also show that he was enrolled in an ionizing radiation program and that he was exposed to ionizing radiation, chemicals (including tricresyl phosphate (TOCP) and lead-based paints), and asbestos during active service.  However, his STRs do not document any complaints, findings, diagnosis, or treatment of prostate cancer.

Following his discharge from active service in October 1995, his Reserve STRs document that he was again exposed to asbestos in September 2002.  Post-service VA treatment records document that his prostate-specific antigen (PSA) level was high on November 2004 laboratory testing, but VA biopsies of his prostate in January 2005 and January 2007 did not show findings of prostate cancer, despite his persistently high PSA level.  However, a June 2011 VA treatment record noted that he was recently treated for prostate cancer by a private physician; all records of this private treatment must be requested.

The Veteran contends that his prostate cancer is related to his exposure to chemicals and asbestos during his five years of Naval service aboard the USS Saratoga.  In November 2013, he submitted treatise information which refers to a potential link between asbestos exposure and prostate cancer as well as to a potential link between Stoddard Solvent (found in paint thinner) and prostate cancer.

Because the Veteran's STRs document that he was exposed to ionizing radiation in service, and his post-service treatment records document that he was diagnosed with a radiogenic disease (prostate cancer) more than one year after his discharge from active service, a request to official sources (to include the U.S. Army Dosimetry Center) should be made for any available records concerning the Veteran's exposure to ionizing radiation, including but not limited to his DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and other records which may contain information pertaining to his radiation dose in service.  Thereafter, all such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The claim should then be forwarded to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).

Thereafter, if service connection cannot be granted for prostate cancer based on the ionizing radiation regulations, an updated genitourinary examination with adequate medical opinion must be obtained to address any relationship between the Veteran's current prostate cancer and his military service (taking into account his documented August 1987 diagnosis of prostatitis and his exposure to chemicals and asbestos during active service).

Service Connection for Erectile Dysfunction

The Veteran's STRs document that he was diagnosed with prostatitis during active service in August 1987.  However, his STRs do not document any complaints, findings, diagnosis, or treatment of erectile dysfunction.

A post-service December 2007 VA treatment record documented the Veteran's first report of erectile dysfunction.  In his January 2009 service connection claim for such, he alleged that his erectile dysfunction was related to the use of medication taken for service-connected disabilities.  On March 2009 VA genitourinary examination, the VA examiner opined that it was less likely than not that the Veteran's taking of the medication Cyclobenzaprine (for muscle relaxation) was related to his diagnosis of erectile dysfunction, with the rationale being that this medication was not reported to cause erectile dysfunction; the March 2009 VA examiner did not provide any opinion regarding any relationship between the Veteran's current erectile dysfunction and his military service.  In a December 2014 informal hearing presentation, the Veteran's representative alleged that the Veteran's erectile dysfunction could be caused by his prostate cancer.

On remand, an updated genitourinary examination with adequate medical opinion must be obtained to address any relationship between the Veteran's current erectile dysfunction and his military service (taking into account his documented August 1987 diagnosis of prostatitis), his service-connected disabilities (to include medication taken for such), and his prostate cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete service personnel file through official sources, as well as verification of his specific dates of active duty for training and inactive duty training.  All requests for records and their responses must be associated with the record.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran must be so notified.

2.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include all records pertaining to his treatment for prostate cancer by a private physician).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since March 2013.

3.  After the development sought in Instructions #1 and #2 is completed, request from official sources (to include the U.S. Army Dosimetry Center) any available records concerning the Veteran's exposure to ionizing radiation, including but not limited to his DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and other records which may contain information pertaining to his radiation dose in service.  Thereafter, all such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  The claim should then be forwarded to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).

4.  After the development sought in Instructions #1, #2, and #3 is completed, arrange for a genitourinary examination of the Veteran to ascertain the nature and likely etiology of his prostate cancer (if service connection cannot be granted for prostate cancer based on the ionizing radiation regulations) and any current erectile dysfunction.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's prostate cancer is related to any incident of his military service?  The examiner must specifically consider and address the Veteran's documented August 1987 diagnosis of prostatitis and his exposure to chemicals and asbestos during active service.

(b)  Is it at least as likely as not (a 50% or better probability) that any erectile dysfunction documented during the period of the current claim is related to any incident of the Veteran's military service?  The examiner must specifically consider and address the Veteran's documented August 1987 diagnosis of prostatitis.

(c)  Is it at least as likely as not (a 50% or better probability) that any erectile dysfunction documented during the period of the current claim was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected disabilities (to include medication taken for such) and/or his prostate cancer?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

5.  After the development sought in Instructions #1 and #2 is completed, arrange for an audiology examination of the Veteran to ascertain the nature and likely etiology of any current right ear hearing loss and tinnitus.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that any right ear hearing loss documented during the period of the current claim is related to any incident of the Veteran's military service and/or his service-connected left ear hearing loss?  The examiner must specifically consider and address the Veteran's documented noise exposure and May 1993 head injury during active service; relevant audiograms following his discharge from active service; and the fact that his left ear hearing loss is related to service.

(b)  Is it at least as likely as not (a 50% or better probability) that any tinnitus documented during the period of the current claim is related to any incident of the Veteran's military service and/or his service-connected left ear hearing loss?  The examiner must specifically consider and address the Veteran's documented noise exposure and May 1993 head injury during active service and the fact that his left ear hearing loss is related to service.

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

6.  After the development sought in Instruction #2 is completed, arrange for an orthopedic examination of the Veteran to determine the severity of his service-connected residuals of left knee injury, residuals of left ankle injury, residuals of left foot injury, chondromalacia of the glenohumeral joint of the left shoulder (status post repair), and traumatic spondylolisthesis of L5-S1.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected left knee, left ankle, left foot, left shoulder, and lumbar spine disabilities (and their degree of severity and impact on function).

(b)  Please specifically comment on the impact of the Veteran's service-connected left knee, left ankle, left foot, left shoulder, and lumbar spine disabilities on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

7.  After the development sought in Instruction #2 is completed, arrange for a digestive examination of the Veteran to determine the severity of his service-connected hernia condition.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected hernia condition (and their degree of severity and impact on function).

(b)  Please specifically comment on the impact of the Veteran's service-connected hernia condition on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

8.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


